UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7894



LAWRENCE D. HOLLIDAY,

                                            Petitioner - Appellant,

          versus


GENE M. JOHNSON,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-510-2)


Submitted:   April 7, 2004                 Decided:   April 26, 2004


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence D. Holliday, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lawrence D. Holliday seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The   district    court      referred   this    case    to    a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                 The magistrate judge

recommended that relief be denied and advised Holliday that failure

to file timely objections to this recommendation would waive

appellate    review     of    a    district     court   order       based    upon   the

recommendation. Despite this warning, Holliday failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned    that   failure      to   object     will    waive       appellate   review.

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); Thomas v.

Arn, 474 U.S. 140 (1985).          Holliday has waived appellate review by

failing     to   file     objections     after       receiving      proper    notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                             DISMISSED


                                        - 2 -